Citation Nr: 1614653	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1993 to May 1995, with subsequent service in the Air Force Reserves through 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing has been associated with the Veteran's claims file. 

In October 2012, the case was remanded to allow for RO review of certain evidence received at the Board.  The Board finds that there has been substantial compliance with the actions requested in such remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

Hodgkin's lymphoma is not related to the Veteran's period of active duty service. 


CONCLUSION OF LAW

The criteria for service connection for Hodgkin's lymphoma have not been met. 38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that VA has satisfied its duty to notify with respect to the claim decided herein.  Specifically, a September 2008 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information. 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records (STRs) and private treatment records have been obtained, to include 4 medical opinions concerning the Veteran's Hodgkin's lymphoma.  VA also obtained a medical opinion in this case in June 2012.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2011 Board hearing, the Veteran was assisted by his accredited representative, and his representative and the VLJ asked questions to draw out the relationship between the Veteran's cancer and his military service.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  In addition, the undersigned VLJ held the record open for an additional 30 days to allow for the submission of additional evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

Analysis

At the outset, the Board notes that the Veteran's original claim was one for service connection for a cancer characterized at that time as "non-Hodgkin's lymphoma."  However, subsequent medical evidence and opinion indicated that the Veteran was actually diagnosed with Hodgkin's lymphoma, and, as such, the Board has recharacterized his claim herein to reflect this distinction.  

The Veteran contends that he developed Hodgkin's lymphoma as a result of exposure to various carcinogens while serving as a jet engine mechanic during his service in the Air Force. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The Board also notes that service connection for certain diseases, including non-Hodgkin's lymphoma, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service, in a unit that operated in or near the Korean demilitarized zone (DMZ) between April 1968 and August 1971. 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e).  However, as noted above, the Veteran has been diagnosed with Hodgkin's lymphoma, and did not serve in an area where he would be presumed to have exposure to herbicides.  Therefore, such a presumption is not applicable. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A § 1154 (a); 38 C.F.R. § 3.303 (a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a) (West 2014).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza, supra; see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the record confirms that the Veteran was diagnosed with Hodgkin's lymphoma in 2006.

The Veteran contends that his Hodgkin's lymphoma is related to his in-service exposure to various fuels, oils and lubricants and the chemicals contained therein.  The Veteran testified that he frequently came into contact with such substances, despite wearing protective coverings, while working as a jet engine mechanic in service.  The Veteran's DD214 shows that his MOS was aerospace propulsion.  The Board finds that the Veteran's statements are credible evidence tending to establish the occurrence of the claimed events; that is, his exposure to various substances while working as a mechanic.  Thus, the Board further finds that the claimed in-service events occurred. 

Notwithstanding the credibility of his statements regarding exposure, the Veteran's arguments that his Hodgkin's lymphoma may have resulted from his exposure to such substances in service are not competent evidence.  As a layperson, he lacks the requisite medical expertise to link a medical condition to a specified cause.  Layno, supra; Jandreau, supra.  Whether a complex internal medical process, like the development of Hodgkin's lymphoma, is related to service or exposure to chemical substances in-service is a complex medical question requiring medical expertise.  Such a question is incapable of resolution by lay observation. Layno, supra.  The Veteran has not demonstrated that he has any medical expertise to offer a probative medical opinion on the etiology of his Hodgkin's lymphoma. 

In September 2008, the Veteran submitted a letter from Dr. R.M., his private doctor, who indicated that it was as likely as not that the Veteran's cancer was "directly caused by" his exposure to carcinogens in the Air Force.  However, the opinion contained no rationale for such a conclusion.  In a September 2013 opinion, Dr. R.M. again opined that the Veteran's in-service exposure to lubricants, solvents and jet fuel caused his lymphoma.  This opinion, as well, contained no rationale for such a conclusion.  Therefore, the Board finds that these opinions warrant no probative weight because they include no rationale.  See Stefl, supra. 

In June 2012, in response to a request by the Board, Dr. A.W. provided a medical opinion concerning the Veteran's in-service exposure and the development of Hodgkin's lymphoma.  Dr. A.W. concluded that, while she could not totally rule out the possibility that there could be a link between the Veteran's in-service exposure and his cancer, it was less likely than not that the Veteran's exposure caused his lymphoma.  As rationale, the doctor indicated that no medical evidence existed to support a finding that exposure to the chemicals used in-service by the Veteran would cause a significant increase in developing Hodgkin's lymphoma.  She cited to a specific study provided by the Veteran which showed no such relation.  In addition, she found that only one article provided by the Veteran showed a possible link between chromium exposure and Hodgkin's disease; however, she concluded that the evidence supporting such a link was not strong.  Overall, the Board finds the June 2012 VA examiner's opinion highly probative as it is based on a review of the relevant medical records and lay evidence of record, and contains a reasoned medical explanation.  See Nieves-Rodriguez, supra.

In a letter dated September 2012, another private doctor, Dr. S.H., indicated that he saw the Veteran in April 2006 for Hodgkin's disease.  Dr. S.H. indicated that he could not "rule out the possibility of a causal interaction between" the Veteran's chemical exposure and his cancer.  As this simply notes that there is a possibility of a link to a service-connected disability, it is of little probative weight.  See Bloom v. West, 12 Vet. App. 185 (1999) (providing that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also McLendon, supra.

Finally, the Veteran's record contains a letter to the Veteran from Dr. J.E., dated February 2014.  In that letter, the doctor indicated that he did not have the proper medical literature or detailed history of the Veteran's exposure, and could not provide a medical opinion.  However, he concluded that it was "probable that [he] would opine that it is as likely as not" that the Veteran's exposure to chemicals in service contributed to his Hodgkin's lymphoma.  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). Accordingly, the Board finds that this letter does not provide a basis for service connection. 

In addition, the Board notes that the Veteran has submitted a number of internet articles that suggest a link between exposure to various chemicals and the development certain cancers.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence, especially when combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, generic information in a medical journal or treatise is normally too general and inconclusive to constitute the sole basis for establishing a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 227 (1999); see also Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim.")

In this case the submitted treatise evidence is general in nature and that has not been specifically related to the Veteran by a medical professional.  As the treatise information provided by the Veteran is not specific to the facts of his case, the Board affords this evidence little probative weight.  

In summary, the Board determines that the Veteran's report of a nexus between in-service chemical exposure and his Hodgkin's lymphoma is not competent, and the opinions provided by Drs. R.M., S.H., and J.E. are either speculative or lacking rationale and, therefore, are not probative.  Because the only probative medical opinion of record fails to link the Veteran's cancer to service, the evidence weighs against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  As a result, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for Hodgkin's lymphoma is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


